Citation Nr: 0414272	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty in the United States Air force 
from June 1965 to June 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the RO.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for bilateral hearing loss.  

2.  A bilateral hearing loss disability, as defined for VA 
purposes, was first shown many years after service and is not 
etiologically related to military service, to include any 
noise exposure experienced therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and its duties to assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claims on appeal do 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also cited to four requirements 
under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and 
Quartuccio, supra: (1) notice of the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) notice of the information and evidence that VA will seek 
to provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim in January 2003.  
The RO issued notice to the veteran of VA's duty to assist 
and other VCAA responsibilities in a letter issued in 
February 2003, prior to any adjudication of his claim.  As 
such, the timing of the notice comports with the Court's 
holding in Pelegrini, supra. 

The February 2003 notice letter specifically advised the 
veteran of his need to identify or submit medical evidence of 
current hearing loss disability, evidence of service 
incurrence or aggravation, and medical evidence of a link 
between the disability claimed to have been incurred in 
service and the present disability.  The RO's February 2003 
notice also informed the veteran that VA would attempt to 
obtain any evidence that he identifies.  The RO advised the 
veteran that VA would request identified VA records as well 
as his service records and that the veteran himself should 
provide a medical nexus opinion from his own doctor.  The RO 
provided the veteran with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claim.  In February 2003, the veteran 
specifically responded that he had no further medical 
evidence to provide.

The RO denied the veteran's claim in a June 2003 RO rating 
decision, notice of which was issued that same month.  The 
decision advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claim.  Moreover, 
in June 2003, a decision review officer (DRO) reviewed the 
evidence on appeal on a de novo basis, and issued a statement 
of the case in April 2003 with notice of the reasons and 
bases for the continued denial of his claim.  The statement 
of the case also advised the veteran of the regulations 
governing entitlement to service connection for bilateral 
hearing loss.  The RO also included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to 
evidence relied on in rendering the decision. 

VA has also made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claim.  The claims file contains the veteran's service 
records as well as identified VA and private records.  Also, 
the veteran was afforded a VA audiologic examination in May 
2003, which included a thorough review of the documented 
clinical history and service audiologic records, and which 
offered a medical opinion regarding the claim on appeal.  
Neither the veteran nor his representative has identified 
additional evidence or argument that should be considered in 
connection with his claim.  

Based on the above, the veteran has been fully advised of the 
evidence needed to support his claim and of the laws and 
regulations governing his entitlement to the benefit sought, 
and has been afforded ample opportunity to submit such for 
consideration.  No further notification or development action 
is therefore indicated under the VCAA or its implementing 
regulations and the claim may be decided herein.  



II.  Legal Criteria 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered disabling when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



III.  Analysis 

The veteran asserts that his current bilateral hearing loss 
resulted from noise exposure while serving in the United 
States Air force, to include coincident with duties as a 
machine-gun helicopter door gunner while serving in the 
Republic of Vietnam.  He denies post-service noise exposure.  
In particular he argues that service connection is warranted 
based on the facts that his service medical records show a 
decrease in hearing acuity (as measured in decibels at 
various thresholds) when comparing the pure tone thresholds 
obtained at entry in 1965 to thresholds obtained at 
separation in 1969.

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
units to International Standard Organization units.  After 
conversion, the report of audiologic examination at service 
entrance in June 1965 shows right ear threshold decibel 
losses at 500, 1000, 2000, and 4000 Hertz as follows:  20, 
10, 5, 5, and, left ear threshold decibel losses at 500, 
1000, 2000 and 4000 Hertz as follows: 15, 10, 10, 5.  Such 
findings are consistent with normal hearing bilaterally.  The 
report of examination at discharge, dated in May 1969 and not 
requiring conversion, shows right ear threshold decibel 
losses at 500, 1000, 2000, 3000 and 4000 Hertz as follows:  
15, 15, 20, 20, and 15, and, left ear threshold decibel 
losses at 500, 1000, 2000, 3000 and 4000 Hertz as follows: 
15, 15, 20, 25 and 20.  Such findings are consistent with 
normal right ear hearing and a slightly elevated loss at 3000 
Hertz in the left ear with otherwise normal left ear results.  
Service medical records are negative for complaint, treatment 
or diagnosis of hearing loss and do not include any competent 
medical findings of a hearing loss disability as defined by 
38 C.F.R. § 3.385 for VA benefit purposes.  The veteran 
himself denies having received treatment for hearing loss 
while in service.

The available post-service medical records shows no 
complaints, treatment or diagnosis of hearing loss for many 
years after service.  Notably, at the time of VA examination 
in 1984, the veteran was specifically noted to have normal 
ears and no hearing loss was identified by the examining 
physician.  The post-service record does show that the 
veteran worked at a farm machinery dealership for some time, 
and also reflect that he sustained a serious head and brain 
injury in a motor vehicle accident in the early 1980's.  
Medical records associated with that accident also show the 
veteran's ears and hearing to be normal.

The veteran was afforded a VA audiologic examination in May 
2003, at which time the above in-service and post-service 
medical evidence was carefully reviewed, as was the veteran's 
reported medical history of in-service noise exposure and his 
entrance and separation audiologic test results.  On VA 
audiometric testing of that date the pure tone (air 
conduction) thresholds for the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz, respectively, were 15, 35, 60 and 86 
decibels in the right ear, for an average of 43 decibels, and 
15, 40, 60 and 60 decibels in the left ear, for an average of 
44 decibels.  Speech discrimination ability was 90 percent 
correct in the right ear and 86 percent correct in the left 
ear.  The diagnosis was mild to moderately severe high 
frequency sensorineural hearing loss.  

The Board acknowledges that the results of the May 2003 VA 
examination demonstrate a bilateral hearing loss disability 
as defined for VA benefit purposes.  See 38 C.F.R. § 3.385.  
Even conceding, for the sake of argument, the veteran's in-
service exposure to noise, and noting that he is currently 
diagnosed with a hearing loss disability, however, competent 
medical evidence of a nexus to service is still required to 
establish entitlement to service connection.  In this case, 
the May 2003 VA examiner opined that since the veteran's 
hearing was within normal limits upon separation from 
service, it was not likely that the veteran's current hearing 
loss was precipitated by military noise exposure.  

The veteran himself is not shown to have the requisite 
medical expertise to establish that he had a chronic hearing 
loss disability or other ear disability during service, or  
to establish that he currently has a hearing loss disability 
or other ear disability that is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
claims file contains no competent medical evidence refuting 
the conclusion of the May 2003 VA examiner.  The Board 
emphasizes that the May 2003 VA examiner, a competent medical 
professional, reviewed the claims file and thus considered 
the evidence to include the veteran's separation examination 
results showing a 
25-decibel loss at 3000 Hertz.  The Board has no reason and 
is not competent to question that examiner's medical 
conclusion that such elevation was within the range of normal 
hearing limits, however.  Here the Board again emphasizes 
that, consistent with the May 2003 VA examiner's conclusion, 
no diagnosis of hearing loss was shown in service or during 
the decades thereafter, to include in conjunction with 
medical evaluations conducted in the 1980s.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, showing the lack of any nexus between a current 
hearing loss disability and service, the doctrine is not for 
application and service connection is not warranted.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



